Mr. Justice Lawrence delivered the opinion of the Court: The chief question argued in this case, relating to the power of a married woman to convey her real estate without joinder by her husband, has already been decided by this court, in the the case of Cole v. Van Riper, 44 Ill., 58. The decree must, however, be reversed, for the failure of the court to direct the commissioners, in making partition, to set off to Mary Dean that portion of the premises upon which she had built a house, and to do this without charging her share with the value of the improvements. She owned, as appears by the pleadings and proof, an undivided interest in the lot, and-built the house at her own expense. In the event that the commissioners report the lot not susceptible of partition, the court will determine the relative value of the lot and the house, and so apportion the purchase money as to give to Mary Dean the increased value of the property derived from the house, besides her jiro rata interest in the land. It will also be equitable, in the event of a sale, to refund to Mary Dean, out of the shares of Margaret A. O’Meara and James Stanton, the heirs of Catharine Smith, the forty-five dollars paid to the latter, by Mary Dean, at the time she executed to Mary the contract of conveyance and the void deed. Decree reversed.